Citation Nr: 0614588	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  01-01 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability.

2.  Entitlement to service connection for bilateral wrist 
weakness.

3.  Entitlement to service connection for head pain.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for foot pain.

6.  Entitlement to service connection for leg pain.

7. Entitlement to service connection for knee pain.

8.  Entitlement to service connection for neck pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1994 to June 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 1999, December 
2001, and June 2005 by the Department of Veterans Affairs 
(VA) Montgomery, Alabama Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's lumbar flexion is 90 degrees, his combined 
thoracolumbar range of motion is in excess of 120 degrees, 
and there is no evidence of guarding, muscle spasm, spinal 
abnormality, or neurological deficiencies.  

2.  There is no evidence that the veteran's bilateral wrist 
weakness is related to service.  

3.  There is no current diagnosis of a head disorder.

4.  There is no evidence that the veteran's complaints of 
chest, foot, leg, or knee pain are related to service.  

5.  The veteran's neck pain is related to an in-service 
injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5237

2.  The criteria for service connection for bilateral wrist 
weakness are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  The criteria for service connection for head, chest, leg, 
knee, or foot pain are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Service connection for residuals of a cervical spine 
injury, to include chronic neck pain is warranted.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as to the claim for service connection for head 
pain and the claim for an increased rating for a lumbar spine 
disability were sent by the agency of original jurisdiction 
(AOJ) in  June 2001 and March 2005, respectfully.  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

For the claims for service connection for chest, foot, leg, 
and knee pain, and bilateral wrist weakness, in November 
2004, the agency of original jurisdiction (AOJ) sent a letter 
to the veteran providing the notice required by § 5103(a) and 
§ 3.159(b).  Although this notice post-dates the initial AOJ 
adjudication, the veteran had over two years after receipt of 
the notice in which to submit further evidence.  No further 
evidence was submitted and there is no allegation of 
outstanding evidence pertaining to these claims.  
Consequently, the delayed notice for these claims was not 
prejudicial.  Additionally, because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

For all the above claims, the VA has also done everything 
reasonably possible to assist the veteran, such as obtaining 
medical records, and providing VA examinations and a hearing.  

As for the claim for service connection for neck pain, a full 
discussion of compliance with the duty to notify and assist 
is not necessary because the decision below grants service 
connection for this claim.  Although the record reflects that 
the RO has not provided VCAA notice with respect to the 
initial disability rating and effective-date elements of the 
post-traumatic stress disorder (PTSD) claim, See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), those matters are not currently 
before the Board and the RO will have the opportunity to 
provide the required notice before deciding those matters.  

Increased rating for low back disorder
The veteran is currently rated by analogy to Diagnostic Code 
(DC) 5299-5237 for a lumbar spine disability.  A 20 percent 
rating under DC 5237 requires forward flexion of the 
thoracolumbar spine not greater than 60 degrees, regardless 
of symptoms such as pain (whether or not it radiates), 
stiffness, or aching; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, again 
regardless of any additional limiting symptoms; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Results of a December 2004 VA examination indicate that the 
veteran was able to forward flex 90 degrees and he had a 
combined thoracolumbar range of motion in excess of 120 
degrees.  No pain was noted on flexion.  There was no finding 
of guarding, muscle spasm or spinal abnormality.  
Consequently, a rating a 20 percent rating is not warranted 
under DC 5232.  

A higher rating is also not available under a different 
rating code.  Although the veteran has complained of 
radiating pain, there is no evidence of either a diagnosis of 
intervertebral disc syndrome or any neurological deficiency.  
Consequently, a rating in excess of 10 percent is not 
warranted.


Service Connection
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends he developed bilateral wrist weakness as 
a result of service.  Service medical records indicate one 
complaint of right wrist pain.  The complaint was diagnosed 
as overuse, and the veteran was put on profile with no 
physical training for 10 days.  There are no follow-up 
records for this complaint, no records of any other 
complaints or treatment related to the wrist, and the 
Physical Evaluation Board (PEB) report reveals a clinical 
evaluation of normal for the upper extremities.  The only 
record of a post-service complaint is found in a 1999 VA 
examination report, which ultimately diagnoses the veteran 
with bilateral wrist tendonitis.  The examiner does not 
provide a nexus opinion, however.  Due to the lack of in-
service evidence of a continuous or bilateral wrist problem, 
the lack of post-service treatment records, and the lack of a 
nexus opinion, service connection for bilateral wrist 
weakness must be denied.  

Service medical records also report that the veteran injured 
himself playing basketball in June 1995.  He contends that he 
is entitled to service connection for head, foot, chest, leg, 
knee, and neck pain as a result of that accident.

Service medical records do show complaints of head, foot, 
chest, leg, and knee pain as a result of the June 1995 
incident, but there is no in-service treatment or diagnosis 
particular to any of these complaints.  All clinical 
evaluations, to include x-ray reports and the Physical 
Evaluation Board (PEB) report, are normal for these areas.  
In general, service connection generally will not be granted 
for pain alone; there must be a diagnosed or identifiable 
underlying malady or condition.  Sanchez-Benitez v. West, 13 
Vet. App. 283, 285 (1999).  Although there is an exception to 
that general rule, the exception is not applicable in this 
case.  See 38 C.F.R. § 3.317.  

Post-service records indicate there is no current diagnosis 
of any head disability, to include headaches.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, service connection for head pain is denied.

Post-service records also indicate diagnoses of 
costochondritis (chest disorder), left leg tendonitis, 
chondromalacia patella bilateral knees, tendonitis right 
knee, and plantar fasciitis (feet).  In addition, the veteran 
was noted to have mild, asymptomatic pes planus upon entrance 
to service and lowered arches during his 1999 VA examination.  
The evidence of record does not provide any nexus opinions 
linking these disorders to service, and there is no 
additional evidence that these disorders were incurred in or 
aggravated by service.  In addition, a 2001 VA examiner 
reported being "unable, based on a clinical evaluation, 
review of the x-rays, and review of the veteran's file, to 
explain the veteran's multiple complaints," because there 
"appeared to be no visible manifestations of pain during the 
examination."  Based on this opinion, and the lack of any 
positive evidence linking the above complaints with service, 
service connection for chest, leg, knee, and foot pain is not 
warranted.  

The veteran's service medical records also indicate 
complaints of neck pain.  A 1999 VA examination noted 
tenderness over the upper cervical spine, and the veteran was 
diagnosed with "residual injury cervical spine with chronic 
neck pain."  Service medical records indicate multiple in-
service complaints of neck pain after the June 1995 injury.  
The records of an in-service injury, post-injury complaints, 
and the VA examiner's diagnosis warrant granting service 
connection for residuals of a cervical spine injury, to 
include chronic neck pain.  


ORDER

A rating in excess of 10 percent for a low back disorder is 
denied.

Service connection for bilateral wrist weakness is denied.

Service connection for head pain is denied.

Service connection for chest pain is denied.

Service connection for foot pain is denied.

Service connection for leg pain is denied.

Service connection for knee pain is denied.

Service connection is granted for residuals of a cervical 
spine injury, to include chronic neck pain.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


